Doerr, J. P., and Denman, J. (dissenting).
Contrary to the view of the majority, we believe that the plea proceedings were glaringly flawed and that the judgment should be reversed and the matter remitted for further proceedings on the indictment.
Defendant was indicted for assault in the first degree and assault in the second degree based on a beating he administered to his wife when he found her in bed with another man. We note that defendant pleaded to both counts of the indictment and thus fared no better than if he had been found guilty after trial. At the outset of the plea proceedings, defense counsel indicated to the court that defendant had great difficulty in making the decision to enter the plea. In spite of that, the court informed defendant that he either had to accept the plea offer “today” or go to trial. The Assistant District Attorney took over the plea colloquy and attempted to elicit defendant’s admission that he had intended to inflict physical injury on his wife. Defendant indicated that his wife struck him with the metal ashtray first and that he struck her only in retaliation. In response to the prosecutor’s questions, defendant repeatedly denied that he had intended to cause *1006physical injury to his wife. In addition, he informed the court that he was intoxicated and blacked out at one point during the scuffle.
When defendant specifically negated an essential element of the crime, it was incumbent upon the court to make further inquiry to assure that there was an acceptable basis for entry of the plea (see, People v Bendross, 153 AD2d 75, 77, and cases cited therein). It was also incumbent on the court to advise defendant that his intoxication might serve to negate the element of intent (see, People v Zeth, 148 AD2d 960, 961; People v Tomaino, 134 AD2d 859). (Appeal from judgment of Ontario County Court, Reed, J.—assault, first degree.) Present —Doerr, J. P., Denman, Balio, Lawton, and Lowery, JJ.